Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       04-DEC-2019
                                                       02:25 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 DEMONT R. D. CONNER, Petitioner,

                                vs.

 ADMINISTRATIVE JUDGE OF THE CIRCUIT COURT OF THE FIRST CIRCUIT,
               STATE OF HAWAI#I, Respondent Judge.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner DeMont R. D. Conner’s

petition for writ of mandamus, filed on November 25, 2019, and

the record, it appears that petitioner fails to demonstrate that

he has a clear and indisputable right to the requested

extraordinary relief from this court and has alternative means to

seek relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982
P.2d 334, 338-39 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, December 4, 2019.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2